                 Case 19-12153-KBO              Doc 42       Filed 10/03/19        Page 1 of 45



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:
                                                            Chapter 11
BAYOU STEEL BD HOLDINGS, LLC.,
et al.,1                                                    Case No. 19-12153 (KBO)

                  Debtors.                                  (Jointly Administered)

                                                            Re: Docket No. 24

               AGREED INTERIM ORDER (I) AUTHORIZING THE USE OF CASH
                COLLATERAL, (II) GRANTING ADEQUATE PROTECTION, (III)
                 MODIFYING THE AUTOMATIC STAY, (IV) SETTING A FINAL
                     HEARING, AND (V) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”), for entry of an interim order (this “Interim Order”),

seeking, inter alia, pursuant to Sections 105, 361, 362(d), 363(c), 503(b), and 507 of Title 11 of

the United States Code (the “Bankruptcy Code”), Rules 2002, 4001, and 9014 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 4001-2 of the Local Rules

for the United States Bankruptcy Court for the District of Delaware (the “Local Rules”), the

following:

         (i)      authorization for the Debtors to use Cash Collateral (as defined below) of Bank of
                  America, N.A., in its capacity as administrative agent (in such capacity, the “Pre-
                  Petition Agent”), for itself and the other lenders (in such capacity, and together
                  with the Pre-Petition Agent in its capacity as a lender, the “Pre-Petition
                  Lenders”) party to the Credit Agreement (as defined below), on an interim basis
                  and solely upon the terms and conditions set forth in this order (the “Cash
                  Collateral Order”) during the period following the Petition Date (as defined
                  below) and through the earlier to occur of the Expiration Date (as defined below)


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
    Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited
    liability company (5783). The location of the Debtors’ mailing address is 138 Highway 3217, LaPlace,
    Louisiana, 70068.
2
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.




70675998.1
                 Case 19-12153-KBO        Doc 42     Filed 10/03/19     Page 2 of 45



                 or the Termination Date (as defined below);

         (ii)    authorization to provide adequate protection of the respective interests of the Pre-
                 Petition Agent and the Pre-Petition Lenders (collectively, the “Pre-Petition
                 Secured Parties”), pursuant to Bankruptcy Code sections 361 and 363(e) for such
                 interim use;

         (iii)   modification of the automatic stay of Bankruptcy Code section 362 (the
                 “Automatic Stay”) to the extent provided herein;

         (iv)    subject to entry of the Final Order (as defined below), authorization to grant
                 adequate protection liens on the proceeds of the estate’s claims and causes of
                 action arising under the Bankruptcy Code, including Bankruptcy Code
                 sections 544, 545, 547, 548, 549, and 550 or any other similar state or federal law
                 (such actions, collectively, the “Avoidance Actions,” and the proceeds and
                 property recovered in respect thereof, the “Avoidance Actions Proceeds”);

         (v)     subject to entry of the Final Order (as defined below), and except to the extent of
                 the Carve Out (as defined below), the waiver of any and all rights to surcharge
                 any Pre-Petition Collateral or Cash Collateral pursuant to Bankruptcy Code
                 sections 506(c) or 552(b) or any other applicable principle of equity or law, as
                 identified pursuant to Local Rule 4001-2(a)(i)(C); and

         (vi)    that a final hearing (the “Final Hearing”) be scheduled by the Court to consider
                 entry of a final order (the “Final Order”) authorizing on a final basis the relief
                 requested in the Motion.

         The Court having considered the Motion; and upon the First Day Declaration; and it

appearing that proper and adequate notice of the Motion has been given and that no other or

further notice is necessary; and this Court having reviewed the Motion and having heard

statements in support of the Motion at a hearing held before this Court (the “Interim Hearing”);

and this Court having determined that the legal and factual bases set forth in the Motion and the

First Day Declaration and at the Interim Hearing establish just cause for the relief granted herein;

and any objections to the relief requested in the Motion having been withdrawn or overruled on

the merits; and after due deliberation thereon and good and sufficient cause appearing therefor,

THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND
CONCLUSIONS OF LAW:




                                                 -2-
70675998.1
                Case 19-12153-KBO              Doc 42       Filed 10/03/19        Page 3 of 45



         1.      The Motion is granted as set forth herein. The Debtors and the Pre-Petition

Agent3 have represented to this Court that they have agreed in good faith to the terms and

conditions of this Cash Collateral Order.

         2.      The Debtors and the Pre-Petition Agent have stipulated and agreed as follows,

and based upon the pleadings and evidence presented at the Interim Hearing before this Court,

this Court hereby acknowledges such stipulations, and grants the relief herein, on an interim

basis, pursuant to Bankruptcy Rule 4001 to prevent immediate and irreparable harm to the

Debtors and their estates. Therefore, consistent with Bankruptcy Code sections 361, 362, 363,

503(b), and 507, this Court hereby finds and orders:

                                     OPPORTUNITY TO OBJECT

         3.      Pursuant to Bankruptcy Rule 4001(d)(2), any objection to the entry of a final

order on the Motion must be filed on or before 4:00 p.m. Eastern Time on October 29, 2019 (the

“Objection Deadline”). The Final Hearing on the Motion shall take place on November 5,

2019, at 1:00 p.m. Prevailing Eastern Time before the Honorable Karen B. Owens, United States

Bankruptcy Judge, at the United States Bankruptcy Court, District of Delaware, 824 Market

Street, 6th Floor, Courtroom 2, Wilmington, Delaware 19801. Objections shall be in writing and

shall be filed with the clerk of the Bankruptcy Court such that any such objections are received

on or before the Objection Deadline. All objections shall be served on the following:

(a) proposed counsel for the Debtors,                Polsinelli PC, 222 Delaware Ave., Suite 1101,

Wilmington, Delaware 19801, Attn: Christopher A. Ward (cward@Polsinelli.com) and Shanti

M. Katona (skatona@polsinelli.com); (b) counsel to the Pre-Petition Agent, Vinson & Elkins


3
    The Pre-Petition Agent shall act in accordance with, and shall be subject to, the applicable voting requirements
    of the Pre-Petition Claim Documents, and references to the Pre-Petition Agent in this Cash Collateral Order
    shall include, as applicable, the Pre-Petition Agent acting for itself and for and on behalf of the Pre-Petition
    Lenders.



                                                       -3-
70675998.1
              Case 19-12153-KBO         Doc 42    Filed 10/03/19     Page 4 of 45



LLP, 2001 Ross Avenue, Suite 3900, Dallas, Texas 75201-2975, Attn: William L. Wallander

(bwallander@velaw.com) and Bradley R. Foxman (bfoxman@velaw.com), and Richards,

Layton & Finger, P.A., One Rodney Square, 920 North King Street, Wilmington, Delaware

19801, Attn: Mark D. Collins (collins@rlf.com); (c) counsel to Black Diamond Commercial

Finance, LLC, Winston & Strawn LLP, 35 Wacker Dr., Chicago, Illinois 60601, Attn: Dan

McGuire (dmcguire@winston.com); (d) proposed counsel to any statutory committee appointed

in the Chapter 11 Cases; and (e) the Office of the United States Trustee for the District of

Delaware (the “U.S. Trustee”), 844 King Street, Suite 2207, Lockbox 35, Wilmington,

Delaware 19801, Attn: Linda J. Casey (linda.casey@usdoj.gov).

         4.    The Debtors and the Pre-Petition Agent have represented to the Court that they

have negotiated at arms’ length and have acted in good faith in the negotiation and preparation of

this Cash Collateral Order, have been represented by counsel, and intend to be and are bound by

its terms. The terms and conditions of this Cash Collateral Order reflect the Debtors’ exercise of

prudent business judgment under exigent circumstances and are consistent with their fiduciary

duties and are supported by reasonably equivalent value and fair consideration.

                             STATEMENT OF JURISDICTION

         5.    This Court has jurisdiction over this proceeding and the parties and property

affected hereby pursuant to 28 U.S.C. §§ 157 and 1334. This matter is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2)(A), (B), (D), (G), (K), (M) and (O). Venue for the Chapter 11

Cases and the proceedings on the Motion is proper in this district pursuant to 28 U.S.C. §§ 1408

and 1409.

                                            NOTICE

         6.    The Interim Hearing was held pursuant to Bankruptcy Rule 4001(b)(2) and Local

Rule 4001-2(b). Notice of the requested relief sought in the Motion at the Interim Hearing was


                                              -4-
70675998.1
               Case 19-12153-KBO        Doc 42     Filed 10/03/19     Page 5 of 45



provided by the Debtors to, among others: (a) the U.S. Trustee; (b) the parties included on the

Debtors’ consolidated list of thirty (30) largest unsecured creditors; (c) Vinson & Elkins LLP, as

counsel to the Pre-Petition Agent; (d) counsel to Black Diamond Commercial Finance, LLC;

(e) parties that requested notice pursuant to Bankruptcy Rule 2002; and (f) all parties entitled to

notice pursuant to Local Rule 9013-1(m). Notice of the Motion and the Interim Hearing with

respect thereto has been given pursuant to Bankruptcy Rules 2002, 4001(b) and (d), 9006, and

9014, and Local Rule 4001-2, and as required by Bankruptcy Code sections 102, 105, 361, 362,

and 363.

                     FACTUAL AND PROCEDURAL BACKGROUND

         7.    On October 1, 2019 (the “Petition Date”), the Debtors each filed voluntary

petitions for relief under chapter 11 of the Bankruptcy Code, initiating the Chapter 11 Cases.

The Debtors have continued in the management and possession of their businesses and property

as debtors-in-possession pursuant to Bankruptcy Code sections 1107 and 1108.

         8.    On October 3, 2019, the Court conducted the Interim Hearing on the Motion and

pronounced interim approval of the Motion as set forth herein.

         9.    An official committee of unsecured creditors has not been appointed in these

Chapter 11 Cases.

                         THE LENDERS’ PRE-PETITION CLAIMS

         10.   The Debtors acknowledge, agree, admit, and stipulate that, pursuant to the Pre-

Petition Claim Documents (as defined below) and applicable law, the Pre-Petition Secured

Parties hold a valid, enforceable, secured, and allowable claim against the Debtors, as of the

Petition Date, in an aggregate amount equal to not less than (a) $37,104,883.29 of unpaid

principal, plus (b) undrawn letters of credit in the amount of not less than $2,670,000, plus any

and all other interest (accruing at the default rate), fees, costs, expenses, charges, and other


                                               -5-
70675998.1
               Case 19-12153-KBO         Doc 42    Filed 10/03/19      Page 6 of 45



claims, debts or obligations of the Debtors to the Pre-Petition Secured Parties that have accrued

as of the Petition Date under the Pre-Petition Claim Documents and applicable law, plus all post-

Petition Date interest (accruing at the default rate), fees, costs, and charges allowed to the Pre-

Petition Secured Parties on such claim pursuant to Bankruptcy Code section 506(b) (collectively,

the “Pre-Petition Claim”). The Debtors acknowledge, agree, admit, and stipulate that, pursuant

to the Pre-Petition Subordinated Term Loan Documents (as defined below) and applicable law,

the Pre-Petition Subordinated Term Loan Secured Parties hold a valid, enforceable, secured, and

allowable claim against the Debtors, as of the Petition Date, in an aggregate amount equal to not

less than $36,553,991.46 of unpaid principal, plus any and all other interest (accruing at the

default rate), fees, costs, expenses, charges, and other claims, debts or obligations of the Debtors

to the Pre-Petition Subordinated Term Loan Secured Parties that have accrued as of the Petition

Date under Pre-Petition Subordinated Term Loan Documents and applicable law, plus all post-

Petition Date interest (accruing at the default rate), fees, costs, and charges allowed to Pre-

Petition Subordinated Term Loan Secured Parties on such claim pursuant to Bankruptcy Code

section 506(b) (collectively, the “Pre-Petition Subordinated Term Loan Claim”).

         11.   The Debtors acknowledge, agree, admit, and stipulate that the Pre-Petition Claim

and the Pre-Petition Subordinated Term Loan Claim each constitutes an allowed, legal, valid,

binding, enforceable, and non-avoidable obligation of and claim against each Debtor, and that

(a) the Pre-Petition Claim, along with the Pre-Petition Secured Parties’ first-priority liens upon

and security interests in the Pre-Petition Collateral (as defined below) and (b) the Pre-Petition

Subordinated Term Loan Claim and the second priority liens upon and security interests in the

Pre-Petition Collateral (as defined below) and the first-priority liens upon and security interests

in the Excluded Collateral (as defined below) (collectively, the “Pre-Petition Subordinated

Lien”), are not and shall not be subject to any offset, defense, counterclaim, avoidance,


                                               -6-
70675998.1
               Case 19-12153-KBO        Doc 42    Filed 10/03/19        Page 7 of 45



recharacterization, or subordination (whether equitable or otherwise), recovery, challenge, or

claim pursuant to the Bankruptcy Code or any other applicable law, and that the Debtors, their

estates, and any official committee appointed in these Chapter 11 Cases, except as otherwise

provided in this Cash Collateral Order, do not possess and shall not assert any claim,

counterclaim, setoff, or defense of any kind, nature, or description which would in any way

affect the validity, enforceability, allowance, and non-avoidability of the Pre-Petition Claim or

the Pre-Petition Subordinated Term Loan Claim.

                       THE PRE-PETITION CLAIM DOCUMENTS

         12.   The Debtors acknowledge, agree, admit, and stipulate that the Pre-Petition Claim

is evidenced by certain documents executed and delivered to the Pre-Petition Secured Parties by

the Debtors, including, without limitation, that certain Loan and Security Agreement dated as of

April 4, 2016 by and among the Debtors and the Pre-Petition Secured Parties (as amended,

restated, supplemented or otherwise modified from time to time, the “Credit Agreement”).

         13.   The Credit Agreement, and all notes, security agreements, assignments, pledges,

mortgages, deeds of trust, guaranties, forbearance agreements, letters of credit, and other

instruments, agreements, or documents executed in connection therewith or related thereto shall

be referred to herein collectively as the “Pre-Petition Claim Documents.” True and correct

copies of certain of the Pre-Petition Claim Documents are retained by the Prepetition Secured

Parties and may be made available to interested parties upon request.

         14.   The Debtors acknowledge, agree, admit, and stipulate that the Pre-Petition Claim

Documents and the Prepetition Subordinated Term Loan Documents (as defined below) are

genuine, valid, existing, legally enforceable, and admissible in the Chapter 11 Cases for all

purposes.

                           THE PRE-PETITION COLLATERAL


                                              -7-
70675998.1
                 Case 19-12153-KBO        Doc 42    Filed 10/03/19    Page 8 of 45



         15.      The Debtors acknowledge, agree, admit, and stipulate that the Pre-Petition Claim

evidenced by the Pre-Petition Claim Documents is secured by perfected, first-priority liens and

security interests in (collectively, the “Pre-Petition Liens”), inter alia, all of the personal

property, wherever located, whether now owned or at any time hereafter acquired by any of the

Debtors or in which the Debtors now have or at any time in the future may acquire any right, title

or interest and whether now existing or hereafter coming into existence covered by those certain

security and pledge agreements forming a component of the Pre-Petition Claim Documents,

including, without limitation, (1) the following presently owned and after-acquired personal

property:      (a) accounts, (b) chattel paper (both tangible and electronic), (c) commercial tort

claims, (d) deposit accounts, (e) documents, (f) general intangibles, including intellectual

property, (g) goods (including, without limitation, all inventory, equipment and fixtures),

(h) instruments, (i) investment property, (j) letter-of-credit rights, (k) supporting obligations,

(l) monies, whether or not in the possession or under the control of the Pre-Petition Secured

Parties, or a bailee or affiliate of the same (including Cash Collateral), (m) accessions to,

substitutions for, and all replacements, products, and cash and non-cash proceeds of the

foregoing, including proceeds of and unearned premiums with respect to insurance policies, and

claims against any person for loss, damage, or destruction of any collateral, (n) books and

records (including customer lists, files, correspondence, tapes, computer programs, print-outs,

and computer records) pertaining to the foregoing, and (o) to the extent not otherwise included,

any other property insofar as it consists of personal property of any kind or character defined in

and subject to the UCC (as defined in the Credit Agreement), and (2) to the extent not otherwise

included, all proceeds and products of any and all of the foregoing and all collateral security,

income, royalties and other payments now or hereafter due and payable with respect to, and

guarantees and supporting obligations relating to, any and all of the Pre-Petition Collateral and,


                                                -8-
70675998.1
               Case 19-12153-KBO         Doc 42     Filed 10/03/19     Page 9 of 45



to the extent not otherwise included, all payments of insurance (whether or not the Pre-Petition

Agent is the loss payee thereof), or any indemnity, warranty or guaranty, payable by reason of

loss or damage to or otherwise with respect to any of the foregoing Pre-Petition Collateral, all

other claims, including, without limitation, all cash, guarantees and other supporting obligations

given with respect to any of the foregoing (collectively, the “Pre-Petition Collateral”);

provided, however, that notwithstanding anything to the contrary herein, the Pre-Petition

Collateral does not include (a) the Avoidance Actions or the Avoidance Proceeds, (b) the

Excluded Property (as defined in the Credit Agreement), or (c) the Excluded Real Estate (as

defined in that certain Subordination and Intercreditor Agreement dated as of December 21,

2017 (the “Intercreditor Agreement”)) or any Excluded Real Estate Proceeds (as defined in the

Intercreditor Agreement) (Excluded Real Estate and the Excluded Real Estate Proceeds,

collectively, the “Excluded Collateral”). The Pre-Petition Secured Parties’ liens on and security

interests in the Pre-Petition Collateral were granted pursuant to, inter alia, the Pre-Petition Claim

Documents. The Debtors acknowledge, agree, admit, and stipulate that the Pre-Petition Secured

Parties hold properly perfected first-priority liens and security interests and other liens in the

applicable Pre-Petition Collateral (subject to Prior Liens, if any) as evidenced by, among other

things, the Pre-Petition Claim Documents, documents held in possession of the Pre-Petition

Secured Parties, and documents filed with the appropriate state, county, and other offices.

         16.   The Debtors acknowledge, agree, admit, and stipulate that the Pre-Petition

Subordinated Term Loan Claim evidenced by the Pre-Petition Subordinated Term Loan

Documents is secured by (i) properly perfected, first-priority liens and security interests in the

Excluded Collateral and (ii) properly perfected, second-priority liens and security interests in the

Pre-Petition Collateral. The Pre-Petition Subordinated Term Loan Secured Parties’ liens on and

security interests in the Pre-Petition Collateral and the Excluded Collateral were granted pursuant


                                                -9-
70675998.1
               Case 19-12153-KBO       Doc 42     Filed 10/03/19     Page 10 of 45



to, inter alia, the Pre-Petition Subordinated Term Loan Documents.

                               DEFAULTS BY THE DEBTORS

         17.    The Debtors acknowledge, agree, admit, and stipulate that they are in default of

their debts and obligations to the Pre-Petition Secured Parties and the Pre-Petition Subordinated

Term Loan Parties under the terms and provisions of the Pre-Petition Claim Documents and the

Pre-Petition Subordinated Term Loan Documents. The Debtors further acknowledge, agree,

admit, and stipulate that these defaults exist, have not been timely cured, and are continuing.

The Debtors further acknowledge, agree, admit, and stipulate that the filing of these Chapter 11

Cases has accelerated, to the extent not previously accelerated, the maturity of the Pre-Petition

Claim and the Pre-Petition Subordinated Term Loan Claim for all purposes, including in these

Chapter 11 Cases and in connection with the Pre-Petition Secured Parties’ enforcement of their

respective rights and remedies under the Pre-Petition Claim Documents and applicable law. The

Debtors further acknowledge, agree, admit, and stipulate that they are each indebted and liable

under the terms and provisions of the Pre-Petition Claim Documents without defense,

counterclaim, or offset of any kind, and that the Pre-Petition Claim remains fully due and owing.

The Debtors further acknowledge, agree, admit, and stipulate that they are each indebted and

liable under the terms and provisions of the Pre-Petition Subordinated Term Loan Documents

without defense, counterclaim, or offset of any kind, and that the Pre-Petition Subordinated Term

Loan Claim remains fully due and owing. The Debtors further acknowledge, agree, admit, and

stipulate that no payments or other transfers made by or on behalf of the Debtors to the Pre-

Petition Secured Parties prior to the Petition Date shall be avoidable or recoverable from any of

the Pre-Petition Secured Parties under any section of the Bankruptcy Code, any other federal,

state, or other applicable law, or otherwise. From and after the Petition Date, neither the Pre-

Petition Agent nor the Pre-Petition Lenders nor any of the Pre-Petition Subordinated Term Loan


                                              - 10 -
70675998.1
               Case 19-12153-KBO        Doc 42     Filed 10/03/19      Page 11 of 45



Parties shall have any obligation to lend or advance funds to the Debtors or their estates.

                                     CASH COLLATERAL

A.       Pre-Petition Secured Parties’ and Pre-Petition Subordinated Term Loan Parties’
         Cash Collateral

         18.    The Debtors acknowledge, agree, admit, and stipulate that all cash of each of the

Debtors’ bankruptcy estates, wherever located, and all products, rents, or profits that are cash

equivalents, whether in the form of cash, negotiable instruments, documents of title, securities,

deposit accounts, investment accounts, or in any other form, wherever held, that were on the

Petition Date in the Debtors’ (or persons in privity with the Debtors) possession, custody or

control, or in which the Debtors will obtain an interest during the pendency of these Chapter 11

Cases, or which represent income, proceeds, products, rents, or profits of any of the Pre-Petition

Collateral constitute the cash collateral, subject to the Intercreditor Agreement, of the Pre-

Petition Agent and the Pre-Petition Subordinated Term Loan Parties within the meaning of

Bankruptcy Code sections 363(a) and 552(b), for itself and for and on behalf of the Pre-Petition

Lenders (collectively, the “Cash Collateral”). The Debtors acknowledge, agree, admit, and

stipulate that the Pre-Petition Secured Parties have first-priority, perfected liens and security

interests in the Cash Collateral pursuant to the applicable provisions of the Pre-Petition Claim

Documents and Bankruptcy Code section 363(a). The Debtors acknowledge, agree, admit, and

stipulate that the Pre-Petition Subordinated Term Loan Parties have second-priority, perfected

liens and security interests in the Cash Collateral pursuant to the applicable provisions of the Pre-

Petition Subordinated Term Loan Documents and Bankruptcy Code section 363(a).

         19.    The Debtors shall segregate and account to the Pre-Petition Secured Parties and

the Pre-Petition Subordinated Term Loan Parties for all Cash Collateral that they now possesses,

that they have permitted to be transferred into the possession of others (if any), that is being held



                                               - 11 -
70675998.1
               Case 19-12153-KBO       Doc 42     Filed 10/03/19     Page 12 of 45



by those in privity with the Debtors, or that the Debtors might hereafter obtain or have any

interest in. The Debtors shall account to the Pre-Petition Secured Parties and the Pre-Petition

Subordinated Term Loan Parties for the receipt and use, if any, of the Cash Collateral received

by the Debtors since the Petition Date and prior to the entry of this Cash Collateral Order.

Absent a further order of this Court or the consent of the Pre-Petition Secured Parties and, only

after the Pre-Petition Secured Parties are indefeasibly paid in full, the Pre-Petition Subordinated

Term Loan Parties, the Debtors are strictly prohibited from using Cash Collateral except as

expressly provided for herein.

B.       Need For and Consent to Limited Use of Cash Collateral

         20.    The Debtors have requested immediate entry of this Cash Collateral Order

pursuant to Bankruptcy Rule 4001(b)(2) and Local Rule 4001-2, and have an immediate need to

obtain use of the Cash Collateral in the amount and in the manner set forth in the Budget (as

defined below) and this Cash Collateral Order in order to, among other things, preserve and

maintain the value of their estates and businesses, liquidate their assets, and maximize the return

to all creditors. The Pre-Petition Secured Parties do not consent to the Debtors’ use of Cash

Collateral except in strict accordance with the terms and conditions contained in this Cash

Collateral Order and the Budget. The relief hereunder is necessary to avoid immediate and

irreparable harm to the Debtors’ estates because, without the use of Cash Collateral, the Debtors

will not have the funds necessary to maintain and operate their businesses and assets, sell or

otherwise liquidate their assets, provide financial information, and pay other expenses necessary

to maximize the value of the Debtors’ estates. Good, adequate, and sufficient cause has been

shown to justify the granting of the relief requested herein. The use of Cash Collateral will

benefit the Debtors and their estates. The ability of the Debtors to maximize the value of their

estates depends upon the Debtors’ ability to use the Cash Collateral of the Pre-Petition Secured


                                              - 12 -
70675998.1
               Case 19-12153-KBO         Doc 42     Filed 10/03/19     Page 13 of 45



Parties and the Pre-Petition Subordinated Term Loan Parties. Accordingly, the use of Cash

Collateral by the Debtors is actual and necessary to preserve their estates.

C.       Authorization for Limited Use of Cash Collateral

         21.    Subject to the Carve Out, the Debtors are hereby authorized, on a limited and

interim basis, to use Cash Collateral only in strict accordance with the terms and conditions

provided in this Cash Collateral Order and the Budget. Except on the terms and conditions of

this Cash Collateral Order, the Debtors are prohibited from using the Cash Collateral at any time

absent consent of the Pre-Petition Secured Parties, or further order of the Court.

D.       Cash Collateral Accounts

         22.    The Debtors shall immediately, and shall continue to, segregate, remit, and

deposit all Cash Collateral, whether contained in the Debtors’ bank accounts (or in any account

opened during the pendency of these Chapter 11 Cases after obtaining consent from the Pre-

Petition Agent, on behalf of itself and the Pre-Petition Lenders), or otherwise in the Debtors’

possession, custody or control, and which the Debtors may receive in the future in the collection

accounts (or related lockboxes) of the Debtors in the name of the Debtors maintained with the

Pre-Petition Agent and those banks as identified on Exhibit 2 attached hereto the “Cash

Collateral Accounts”).

         23.    To the extent there exists or comes to exist any cash of the Debtors’ estates that is

not Cash Collateral, wherever located and however held, such cash shall be deemed to have been

used first by the Debtors’ estates and such cash, to the extent applicable, shall be subject to the

Adequate Protection Liens granted to the Pre-Petition Secured Parties hereunder.

                                  ADEQUATE PROTECTION

               Pre-Petition Secured Parties’ Entitlement to Adequate Protection

         24.    The Pre-Petition Secured Parties are entitled, pursuant to Bankruptcy Code


                                                - 13 -
70675998.1
               Case 19-12153-KBO         Doc 42     Filed 10/03/19     Page 14 of 45



sections 361, 363(c)(2), and 363(e) to adequate protection of their respective interests in the Pre-

Petition Collateral and the Cash Collateral, and the Debtors shall be obligated to provide such

adequate protection to the extent that the Automatic Stay or any use, sale or lease, or any grant of

a lien results in a decrease in the value of the Pre-Petition Secured Parties’ interests in the Pre-

Petition Collateral and the Cash Collateral from and after the Petition Date (such decrease in

value, the “Adequate Protection Obligations”).

         25.    As adequate protection, the Pre-Petition Secured Parties are each hereby granted

(collectively, the “Adequate Protection”):

         (a)    Adequate Protection Liens. Effective as of the Petition Date, to the extent of the
                Adequate Protection Obligations, and subject to the Carve Out, pursuant to
                Bankruptcy Code sections 361(2) and 363(c)(2), the Pre-Petition Agent is hereby
                granted a valid, binding, continuing, enforceable, fully perfected, unavoidable
                replacement lien on, and security interest in (collectively, the “Adequate
                Protection Liens”) all of the Debtors’ assets and properties of any kind or type,
                whether now owned and hereafter acquired, personal property, tangible and
                intangible assets, and rights of any kind or nature, wherever located, including,
                without limitation, all pre-petition and post-petition property of the Debtors and
                their estates, and all products, proceeds, rents, and profits thereof, whether
                existing on or as of the Petition Date, or thereafter acquired, or arising upon any
                use, lease, sale, consumption, or other disposition of such assets and properties,
                including without limitation, goods and other personal property, accounts
                receivable, other rights to payment, cash, inventory, general intangibles, contracts,
                servicing rights, proceeds, and termination payments, servicing receivables,
                securities (including equity interests in the Debtors), chattel paper, fixtures,
                machinery, equipment, deposit accounts, patents, copyrights, trademarks, trade
                names, rights under license agreements and other intellectual property, Excluded
                Property, commercial tort claims, insurance of any kind or type, property subject
                to avoided liens, and claims and causes of action including, upon the entry of the
                Final Order, Avoidance Proceeds, and the products and proceeds of any and all of
                the foregoing (collectively, the “Adequate Protection Collateral”); provided,
                however, that the Adequate Protection Liens in the Adequate Protection Collateral
                shall be first priority but subject to (x) any valid, perfected, and unavoidable liens
                in property of the Debtors in existence as of the Petition Date and (y) any valid
                and unavoidable liens on property of the Debtors in existence for amounts
                outstanding as of the Petition Date that are perfected after the Petition Date as
                permitted by Bankruptcy Code section 546(b), but only to the extent such valid,
                perfected and unavoidable liens are senior in priority to the Pre-Petition Liens in
                favor of the Pre-Petition Lenders as permitted in the Pre-Petition Claim Documents
                or pursuant to applicable law (the liens described in (x) and (y), the “Prior Liens”);


                                                - 14 -
70675998.1
               Case 19-12153-KBO         Doc 42     Filed 10/03/19      Page 15 of 45



                provided, further, however, that the Adequate Protection Collateral shall not
                include any of the Debtors’ Excluded Collateral. The Adequate Protection Liens
                shall be deemed first-priority (subject only to the Carve Out and Prior Liens, if
                any), perfected, and properly recorded for all purposes as to all parties and third
                parties as of the Petition Date without the necessity of the execution by the Debtors
                (or recordation or other filing) of security agreements, control agreements, pledge
                agreements, financing statements, mortgages, deeds of trust, or other similar
                documents, or by the possession or control by the Pre-Petition Secured Parties of
                any Adequate Protection Collateral. The Debtors and the Pre-Petition Agent, on
                behalf of itself and the Pre-Petition Lenders, shall have the right to object to the
                validity, priority, or extent of any Prior Liens, or the allowance of any claims
                purported to be secured thereby, or to institute any actions or adversary
                proceedings with respect thereto.

         (b)    Status of the Adequate Protection Liens. The Adequate Protection Liens granted
                to the Pre-Petition Secured Parties pursuant to this Cash Collateral Order shall
                not at any time be (i) made subject or subordinated to, or made pari passu with,
                any other lien or security interest existing on the Petition Date, or any claim, lien,
                or security interest created under Bankruptcy Code sections 363 or 364 or
                otherwise, or (ii) subject to any lien or security interest that is avoided and
                preserved for the benefit of the Debtors’ estates under Bankruptcy Code
                section 551.

         (c)    Adequate Protection Claim/Superpriority Administrative Claim. The Adequate
                Protection Obligations due to the Pre-Petition Secured Parties shall also constitute
                allowed joint and several superpriority administrative claims against each of the
                Debtors and their respective estates to the extent of diminution of value as and to
                the extent provided in Bankruptcy Code section 507(b), with priority in payment
                over any and all unsecured claims and administrative expense claims against the
                Debtors and their estates, now existing or hereafter arising in the Chapter 11 Cases
                (subject to the Carve Out), to the extent provided in Bankruptcy Code section
                507(a), including in any subsequent proceedings, including without limitation any
                chapter 7 proceeding, under the Bankruptcy Code (the “Adequate Protection
                Claim”), which Adequate Protection Claim shall have recourse to and be payable
                from all pre-petition and post-petition property of the Debtors and their estates.

         (d)    Adequate Protection Payments: The Debtors shall pay to the Pre-Petition Agent,
                for the benefit of the Pre-Petition Lenders, (i) adequate protection payments on
                the last business day of each calendar week after the entry of this Cash Collateral
                Order, in each case, in an amount equal to all accrued and unpaid prepetition or
                post-petition interest at the applicable post-default rate and any other fees and
                costs due and payable under the Pre-Petition Claim Documents, including as
                further set forth herein under the provisions regarding professional fees of the
                Pre-Petition Agent, attorneys and other professional fees, and any applicable
                letters of credit and banking services agreements (including, without limitation,
                interest on loans, breakage costs, and accrued fees owing to the Pre-Petition
                Agent and the Pre-Petition Lenders); (ii) on a weekly basis, adequate protection


                                                - 15 -
70675998.1
                 Case 19-12153-KBO        Doc 42    Filed 10/03/19     Page 16 of 45



                  payments based on the line item entitled “ABL Paydown (Draw)” as specified by
                  the amount and timing in the Budget for such line item; (iii) on a weekly basis,
                  adequate protection payments, in each case, in an amount equal to the amount of
                  cash receipts in excess of the projected amount for aggregate cash receipts set
                  forth in the Budget for a Testing Period (as defined below) pursuant to
                  paragraph 30 hereof; (iv) in addition to the “ABL Paydown (Draw)” payments,
                  on a weekly basis, adequate protection payments, in each case, in an amount
                  equal to the excess net cash flow of the Debtors during a Testing Period pursuant
                  to paragraph 32 hereof, and (v) transfers of the Excess Cash and Excess Cash
                  Flow ((i) through (v) immediately preceding, the “Adequate Protection
                  Payments”). All weekly Adequate Protection Payments shall be made on the
                  first business day of the applicable week.

               Subordinated Term Loan Lenders’ Entitlement to Adequate Protection

         26.      Black Diamond Commercial Finance, L.L.C., as agent (in such capacity, the

“Subordinated Term Loan Agent”) for the lenders (in such capacity, the “Subordinated Term

Loan Lenders”, and together with the Subordinated Term Loan Agent, the “Subordinated

Term Loan Parties”) party to that certain Loan and Security Agreement dated as of April 4,

2016 (as amended, supplemented, or otherwise modified to time to time, the “Subordinated

Term Loan Agreement” and, together with all notes, security agreements, assignments,

pledges, mortgages, deeds of trust, guaranties, forbearance agreements, letters of credit, and

other instruments, agreements, or documents executed in connection therewith or related thereto,

the “Subordinated Term Loan Documents”), and the Subordinated Term Loan Lenders, are

entitled, pursuant to Bankruptcy Code sections 361, 363(c)(2), and 363(e), and subject in all

respects to the terms of the Intercreditor Agreement, to adequate protection of their respective

interests in the Pre-Petition Collateral and the Cash Collateral (which, for the avoidance of doubt,

shall be junior in all respects to the adequate protection of the Pre-Petition Secured Parties in the

Pre-Petition Collateral and the Cash Collateral) and the Excluded Collateral, and the Debtors

shall be obligated to provide such adequate protection to the extent that the Automatic Stay or

any use, sale or lease, or any grant of a lien results in a decrease in the value of the Subordinated



                                                - 16 -
70675998.1
               Case 19-12153-KBO         Doc 42     Filed 10/03/19      Page 17 of 45



Term Loan Parties’ interests in the Pre-Petition Collateral, Cash Collateral, and the Excluded

Collateral from and after the Petition Date.

         27.     As adequate protection, the Subordinated Term Loan Parties are each hereby

granted (collectively, the “Subordinated Term Loan Parties’ Adequate Protection

Obligations”):

         (a)     Adequate Protection Liens. Effective as of the Petition Date, to the extent of the
                 Subordinated Term Loan Parties’ Adequate Protection Obligations, and subject to
                 the Carve Out, pursuant to Bankruptcy Code sections 361(2) and 363(c)(2), the
                 Subordinated Term Loan Agent, on behalf of the Subordinated Term Loan
                 Lenders, is hereby granted a valid, binding, continuing, enforceable, fully
                 perfected, unavoidable replacement lien on, and security interest in (i) the
                 Adequate Protection Collateral, subject and subordinate in all respects to the
                 Adequate Protection Liens, and (b) the Excluded Collateral (collectively, the
                 “Subordinated Term Loan Parties’ Adequate Protection Liens”).

         (b)     Subordinated Term Loan Parties’ Adequate Protection Claim/Superpriority
                 Administrative Claim. The Subordinated Term Loan Parties’ Adequate Protection
                 Obligations due to the Subordinated Term Loan Parties shall also constitute
                 allowed joint and several superpriority administrative claims against each of the
                 Debtors and their respective estates to the extent of diminution of value as and to
                 the extent provided in Bankruptcy Code section 507(b), with priority in payment
                 over any and all unsecured claims and administrative expense claims against the
                 Debtors and their estates, now existing or hereafter arising in the Chapter 11 Cases
                 (subject to the Carve Out), to the extent provided in Bankruptcy Code section
                 507(a), including in any subsequent proceedings, including without limitation any
                 chapter 7 proceeding, under the Bankruptcy Code (the “Subordinated Term
                 Loan Parties’ Adequate Protection Claim”), which Subordinated Term Loan
                 Parties’ Adequate Protection Claim shall be subject and subordinate in all respects
                 to the Adequate Protection Claim and shall have recourse to and be payable from
                 all pre-petition and post-petition property of the Debtors and their estates.


         28.     For the avoidance of doubt and notwithstanding any other provision of this

Interim Order, the terms of the Intercreditor Agreement shall control as between the Pre-Petition

Secured Parties and the Subordinated Term Loan Parties, including, without limitation, with

respect to the relative priorities and rights of the Pre-Petition Claim, the Pre-Petition Liens, the

Adequate Protection Liens, and the Adequate Protection Claims in favor of the Pre-Petition



                                                - 17 -
70675998.1
                Case 19-12153-KBO       Doc 42     Filed 10/03/19    Page 18 of 45



Secured Parties, and the Pre-Petition Subordinated Term Loan Claim, the Pre-Petition

Subordinated Lien, the Subordinated Term Loan Parties’ Adequate Protection Liens, and the

Subordinated Term Loan Parties’ Adequate Protection Claims in favor of the Subordinated Term

Loan Parties.

                                 Budgeted Use of Cash Collateral

         29.     The Debtors are authorized to use Cash Collateral strictly in accordance with the

13-week budget attached hereto as Exhibit 1 (the “Budget”). For each weekly period set forth

in the Budget: (a) the actual aggregate expenditures by the Debtors for the immediately

preceding one-week period (each, a “Testing Period”) shall not in any event exceed the

projected amount therefor set forth in the Budget by more than ten percent (10%) (excluding any

expenditures for the Lenders’ Costs (as defined below)); (b) the actual expenditures by the

Debtors for any line item for the Testing Period shall not in any event exceed the projected

amount therefor set forth in the Budget by more than twenty percent (20%) (excluding any

expenditures for the Lenders’ Costs); and (c) the actual aggregate receipts of the Debtors for the

Testing Period shall not in any event be less than the projected amount therefor set forth in the

Budget by less than twenty percent (20%), except for first testing period such variance on

aggregate receipts shall be thirty percent (30%) rather than twenty percent (20%). Any unused

expenditure amounts, not receipts, in the Budget during any one-week period, by line-item, may

be carried forward and applied to any amount by which that same line-item, and only that same

line-item, exceeds its projected use as set forth in the Budget during the subsequent eight-week

period. Notwithstanding the foregoing and any amount in the Budget, there shall be no variance

on the fees and expenses of Professional Persons (as defined below), and there shall be no

payment or series of payments made on account of (a) wages, salaries, or commissions,

including vacation, severance, and sick leave pay earned, and (b) contributions to an employee


                                               - 18 -
70675998.1
               Case 19-12153-KBO        Doc 42     Filed 10/03/19     Page 19 of 45



benefit plan, to any person that would in the aggregate exceed the statutory priority caps set forth

in Bankruptcy Code sections 507(a)(4) and (a)(5) for any such person.

         30.    The Pre-Petition Agent is hereby authorized to apply at any time, or hold in

reserve and subsequently apply at any time or from time to time, to the Pre-Petition Claim as

determined by the Pre-Petition Agent, or to permit the Debtors to use and the Pre-Petition

Secured Parties to receive Adequate Protection for such use, all cash receipts for the Testing

Period in excess of the projected amount for aggregate cash receipts set forth in the Budget (the

“Excess Cash”) to the Pre-Petition Claim and/or the Adequate Protection Claim, as determined

by the Pre-Petition Agent. The Debtors may request to use such Cash Collateral held in reserve

on not more frequently than a weekly basis, and the amount of Cash Collateral available for such

use shall be limited to the extent of the amount of such Cash Collateral held in reserve and the

Budget.

         31.    The Debtors’ use of Cash Collateral shall be conditioned upon the Debtors’

compliance with the Budget. The Budget may be modified in writing only with the prior written

consent of the Pre-Petition Agent and the Pre-Petition Lenders. The Debtors will file any

amended Budget with the Court. Prior to any transfer or use of Cash Collateral by the Debtors,

the Debtors’ Vice President of Finance or otherwise mutually agreeable party shall review and

verify the proposed transfer or use of Cash Collateral for strict compliance with the Budget and

this Cash Collateral Order.

         32.    On a weekly basis, the Debtors shall deliver to the Pre-Petition Agent and the Pre-

Petition Subordinated Term Loan Agent a line-by-line variance report, which shall be approved

by the Debtors’ Vice President of Finance or otherwise mutually agreeable party and shall

otherwise be in form and substance acceptable to the Pre-Petition Agent, and which shall

compare actual cash receipts and disbursements of the Debtors with corresponding amounts


                                               - 19 -
70675998.1
               Case 19-12153-KBO       Doc 42     Filed 10/03/19     Page 20 of 45



provided for in the Budget on a line-by-line basis for the prior Testing Period, including written

descriptions in reasonable detail explaining any material positive or negative variances. If, for

any Testing Period, the line item in the Budget for net cash flow exceeds the amount forecasted

for such Testing Period, the Pre-Petition Agent shall be authorized as follows: (a) if the Debtors’

actual aggregate expenses exceeded the amount forecasted for such Testing Period, an amount

equal to all such excess cash flow may be applied at any time, or held in reserve and

subsequently applied at any time or from time to time, to the Pre-Petition Claim as determined

by the Pre-Petition Agent, or the Pre-Petition Agent may permit the Debtors to use such excess

cash flow, and the Pre-Petition Secured Parties to receive Adequate Protection for such use, or

(b) if the Debtors’ actual aggregate expenses were less than the amount forecasted for such

Testing Period, an amount equal to such excess cash flow minus the difference between the

actual aggregate expenses and the amount forecasted for such Testing Period may be applied at

any time, or held in reserve and subsequently applied at any time or from time to time, to the

Pre-Petition Claim as determined by the Pre-Petition Agent, or permit the Debtors to use such

excess cash flow and the Pre-Petition Secured Parties to receive Adequate Protection for such

use, ((a) and (b) immediately preceding, the “Excess Cash Flow”).

         33.    The Pre-Petition Secured Parties’ consent to the Debtors’ use of Cash Collateral

extends only to amounts actually incurred in accordance with the Budget. Upon the occurrence

of a Termination Event (as defined below), the Pre-Petition Secured Parties’ consent to the

Debtors’ use of Cash Collateral shall automatically and immediately terminate and any consent

or authority for use of Cash Collateral to satisfy projected, budgeted expenditures shall be

immediately terminated and deemed withdrawn unless such Termination Event is waived in

writing by the Pre-Petition Agent.

         34.    Absent the prior written consent of the Pre-Petition Agent, except as may


                                              - 20 -
70675998.1
               Case 19-12153-KBO       Doc 42      Filed 10/03/19    Page 21 of 45



specifically be provided in the Budget including, without limitation, for ordinary-course payroll,

benefits, and expense reimbursements, the Debtors shall not transfer any Cash Collateral to any

of the Debtors’ insiders, as that term is defined in Bankruptcy Code section 101.

                                     Automatic Perfection

         35.    This Cash Collateral Order shall be sufficient and conclusive evidence of the

priority, perfection, attachment, and validity of all of the Pre-Petition Secured Parties’ and the

Pre-Petition Subordinated Term Loan Parties’ security interests in and liens on any collateral

granted and created hereunder, including without limitation the Pre-Petition Collateral, the Cash

Collateral, and the Adequate Protection Collateral (collectively, the “Collateral”) and such

security interests and liens shall constitute valid, automatically perfected and unavoidable

security interests and liens, with the priorities granted hereunder, effective as of the Petition

Date, without the necessity of executing, creating, filing, recording, or serving any financing

statements, deposit account control agreements, mortgages, or other documents that might

otherwise be required under federal or state law in any jurisdiction or the taking of any other

action to validate or perfect the security interests and liens granted to the Pre-Petition Agent by

this Cash Collateral Order.

         36.    To the extent that any applicable non-bankruptcy law otherwise would restrict the

granting, scope, enforceability, attachment, or perfection of the Pre-Petition Secured Parties’ or

the Pre-Petition Subordinated Term Loan Parties’ liens and security interests granted and created

in the Collateral by this Cash Collateral Order, or would otherwise impose filing or registration

requirements with respect to such liens and security interests, such law is hereby pre-empted to

the maximum extent permitted by the Bankruptcy Code, applicable federal law, and the judicial

power of the United States Bankruptcy Court.

         37.    By virtue of the terms of this Cash Collateral Order, to the extent that the Pre-


                                               - 21 -
70675998.1
               Case 19-12153-KBO        Doc 42     Filed 10/03/19      Page 22 of 45



Petition Secured Parties or the Pre-Petition Subordinated Term Loan Parties have executed

deposit account control agreements with the Debtors or filed Uniform Commercial Code

financing statements, mortgages, deeds of trust, or other security or perfection documents under

the name of any of the Debtors, such execution and filings, as applicable, shall be deemed to

properly perfect their liens and security interests granted and created in the Collateral under this

Cash Collateral Order without further action by them.

         38.    If the Pre-Petition Agent or the Pre-Petition Subordinated Term Loan Agent shall

elect for any reason to file any Uniform Commercial Code financing statements, mortgages,

deeds of trust, or other recordable documents, or enter into any deposit account control

agreements, to further evidence perfection of its interests in the Collateral or any other in

property of the Debtors or their estates, if any, or, upon the reasonable request of the Pre-Petition

Agent, any Pre-Petition Lender, or any Pre-Petition Subordinated Term Loan Lender, the

Debtors are authorized to execute, or cause to be executed, all such mortgages, deeds of trust,

deposit account control agreements, or other documents, and the filing, recording, or service (as

the case may be) of such financing statements, mortgages, deeds of trust, or similar documents,

or the execution of any deposit account control agreements, shall be deemed to have been made

at the time of and on the Petition Date, and the signature(s) of any person(s) designated by the

Debtors, whether by letter to the Pre-Petition Agent or the Pre-Petition Subordinated Term Loan

Agent or by appearing on any one or more of the agreements or other documents respecting the

security interests and liens of the Pre-Petition Agent or the Pre-Petition Subordinated Term Loan

Agent granted hereunder shall bind the Debtors and their estates. The Pre-Petition Agent or the

Pre-Petition Subordinated Term Loan Agent may determine to execute such documents on behalf

of the Debtors as the Debtors’ attorney-in-fact, or file a certified copy of this Cash Collateral

Order in any filing or recording office in any county or other jurisdiction in which the Debtors


                                               - 22 -
70675998.1
               Case 19-12153-KBO        Doc 42     Filed 10/03/19     Page 23 of 45



have real or personal property, and, in such event, the subject filing or recording officer is

authorized to file or record such documents or certified copy of this Cash Collateral Order.

                                      Authorization to Act

         39.    The Debtors are hereby authorized to perform all acts, take any action, and

execute and comply with the terms of such other documents, instruments and agreements, as the

Pre-Petition Agent or the Pre-Petition Subordinated Term Loan Agent may reasonably require as

evidence of and for the protection of the Cash Collateral, or that may be otherwise deemed

necessary by the Pre-Petition Agent or the Pre-Petition Subordinated Term Loan Agent to

effectuate the terms and conditions of this Cash Collateral Order.

                                      No Additional Liens

         40.    Until such time as the Pre-Petition Claim and Adequate Protection Claim shall

have been indefeasibly paid and satisfied in full in accordance with the terms of the Pre-Petition

Claim Documents and this Cash Collateral Order, the Debtors shall not be authorized to obtain

credit secured by a lien or security interest in the Collateral without the prior written consent of

the Pre-Petition Agent or by order of the Court upon reasonable notice.

                                           No Liability

         41.    No act committed or action taken by the Pre-Petition Agent under this Cash

Collateral Order (excluding the exercise of remedies following the modification of the Automatic

Stay hereunder), or payments on account of the Pre-Petition Claim or the Adequate Protection

Claim by the Debtors as authorized hereunder, shall be used, construed, or deemed to hold the

Pre-Petition Agent and/or the Pre-Petition Lenders to be in “control” of or participating in the

governance, management, or operations of any of the Debtors for any purpose, without

limitation, or to be acting as a “responsible person(s)” or “owner(s) or operator(s)” or a person(s)

in “control” with respect to the governance, management, or operation of any of the Debtors or


                                               - 23 -
70675998.1
               Case 19-12153-KBO        Doc 42     Filed 10/03/19      Page 24 of 45



their businesses (as such terms, or any similar terms, are used in the Internal Revenue Code, the

WARN Act, the Comprehensive Environmental Response, Compensation and Liability Act, or

the Bankruptcy Code, each as may be amended from time to time, or any other federal or state

statute, at law, in equity, or otherwise) by virtue of the interests, rights, and remedies granted to

or conferred upon the Pre-Petition Agent and the Pre-Petition Lenders under the Pre-Petition

Claim Documents or this Cash Collateral Order including, without limitation, such rights and

remedies as may be exercisable by the Pre-Petition Agent and the Pre-Petition Lenders in

connection with this Cash Collateral Order.

                                         Automatic Stay

         42.    The Automatic Stay is hereby vacated and modified to the extent necessary (a) to

permit the Debtors, the Pre-Petition Agent, and the Pre-Petition Lenders to commit all acts and

take all actions necessary to implement this Cash Collateral Order, (b) to permit the Debtors, the

Pre-Petition Agent, and the Pre-Petition Lenders to commit all acts, actions, and transfers

contemplated herein, including, without limitation, transfers of Cash Collateral, Excess Cash,

Excess Cash Flow, and other funds to the Pre-Petition Agent by the Debtors as provided herein,

and (c) consistent with the terms of this Cash Collateral Order, to permit the Pre-Petition Agent

and/or the Pre-Petition Lenders, at their option, to pursue their rights and remedies as to the

Collateral in accordance with the Pre-Petition Claim Documents and this Cash Collateral Order,

including the provisions governing remedies following an Event of Default, and applicable law.

                   Collateral Insurance, Maintenance, Taxes, and Deposits

         43.    The Debtors shall maintain, with financially sound and reputable insurance

companies, insurance of the kind covering the Collateral and in accordance with the Pre-Petition

Claim Documents (covering such risks in amounts as shall be satisfactory to the Pre-Petition

Agent and shall name the Pre-Petition Agent as loss payee thereunder), including, without


                                               - 24 -
70675998.1
               Case 19-12153-KBO         Doc 42     Filed 10/03/19     Page 25 of 45



limitation, insurance covering the Collateral and such other collateral of the Pre-Petition Secured

Parties, if any, as the Pre-Petition Agent may from time to time request; and, at the Pre-Petition

Agent’s request, the Debtors shall deliver to the Pre-Petition Agent evidence of the maintenance

of such insurance.     Upon receipt of notification (written or oral) that an insurance policy

covering any Collateral will not be renewed by the respective carrier, the Debtors will promptly

notify the Pre-Petition Agent in writing of such occurrence and thereafter provide the Pre-

Petition Agent with the status of all negotiations, if any, regarding such policy on a weekly basis.

         44.    To the extent permitted by the Budget, the Debtors shall make any and all

payments necessary to keep the Collateral and its other property in good repair and condition and

not permit or commit any waste thereof.

         45.    To the extent the Debtors have made or make any deposits for the benefit of

utility companies or any other entity (and the Debtors shall not make any such deposits which are

not included in the Budget without first obtaining prior written consent of the Pre-Petition

Agent), the proceeds of any such deposits returned to the Debtors shall be, immediately upon

such return, subject to the first-priority, perfected liens and security interests of the Pre-Petition

Secured Parties in respect of the Debtors’ use of Cash Collateral granted by this Cash Collateral

Order.

                                     Reporting Requirements

         46.    The Debtors shall comply in all material respects and on a timely basis with the

reporting requirements set forth in the Pre-Petition Claim Documents including borrowing base

reports, monthly operating reports, but excluding monthly financial statements, all of which

reports shall be provided to the Pre-Petition Agent (for further delivery to the Pre-Petition

Lenders), to any appointed committee or the U.S. Trustee (as defined below), or to any other

party in interest in these Chapter 11 Cases; and shall provide such other reports and information


                                                - 25 -
70675998.1
                Case 19-12153-KBO        Doc 42    Filed 10/03/19    Page 26 of 45



as the Pre-Petition Agent (including on behalf of any Pre-Petition Lender) may reasonably

request from time to time.

         47.      In addition to, and without limiting whatever rights to access the Pre-Petition

Agent and the Pre-Petition Lenders have under the Pre-Petition Claim Documents, upon

reasonable prior written notice, at reasonable times during normal business hours, and otherwise

not to be unreasonably withheld, the Debtors shall permit representatives, advisors, agents, and

employees of the Pre-Petition Agent and the Pre-Petition Lenders (i) to have access to and

inspect the Debtors’ properties, (ii) to examine the Debtors’ books and records, and (iii) discuss

the Debtors’ affairs, finances, and condition with the Debtors’ officers, management, financial

advisors, and counsel.

               Interest, Fees, Costs and Expenses of the Pre-Petition Secured Parties

         48.      During the Chapter 11 Cases, as additional adequate protection for the Pre-

Petition Secured Parties, all interest, fees, costs, and expenses, including, without limitation,

attorneys’ fees and expenses and financial advisors’ fees and expenses, due at any time to the

Pre-Petition Secured Parties under the Pre-Petition Claim Documents that are incurred as a result

of or in way related to the Debtors’ Chapter 11 Cases, or incurred prior to and unpaid on the

Petition Date (collectively, the “Lenders’ Costs”), may be charged by the Pre-Petition Agent

and the Pre-Petition Lenders and shall be paid by the Debtors out of the Cash Collateral, on no

less frequently than a weekly basis, up to the aggregate amount for such Lenders’ Costs set forth

in the Budget or, if greater than such amount in the Budget, only if approved in writing by the

Pre-Petition Agent. The Debtors are hereby authorized to pay such Lenders’ Costs without the

Pre-Petition Agent or the Pre-Petition Lenders, or the Prepetition Agent’s or the Prepetition

Lenders’ counsel, having to file any further application with this Court for approval or payment.

Any such Lenders’ Costs that constitute fees and expenses incurred by any professional retained


                                               - 26 -
70675998.1
             Case 19-12153-KBO          Doc 42     Filed 10/03/19     Page 27 of 45



by the Pre-Petition Agent shall be paid within ten (10) calendar days of delivery of a summary

invoice/fee statement, which may be redacted for privilege, to the Debtors, the U.S. Trustee, and

any official committee appointed in these Chapter 11 Cases; provided, however, that (i) any

redacted invoice/fee statement shall retain all privileges irrespective of any disclosure of any

privileged matter, and any such disclosure shall be deemed inadvertent for all purposes and

deemed stricken from any record in the Chapter 11 Cases or otherwise, (ii) if the Debtors, the

U.S. Trustee, or any appointed committee objects to the reasonableness of such fees and

expenses and cannot resolve such objection within five (5) business days of service of such

invoice(s), the Debtors, the U.S. Trustee, or any appointed committee, as the case may be, shall

file and serve upon such professional an objection with the Court (a “Fee Objection”) limited to

the issue of the reasonableness of the disputed fees and expenses within ten (10) calendar days of

the delivery of such invoice; (iii) if the Debtors, the U.S. Trustee, or any appointed committee

fails to object to the reasonableness of such fees and expenses within ten (10) calendar days

thereafter, any objection of the Debtors, the U.S. Trustee, or any appointed committee, as the

case may be, shall be waived, (iv) the Debtors shall timely pay in accordance with this Cash

Collateral Order the undisputed fees and expenses reflected on any invoice to which a Fee

Objection has been timely filed, and (v) notwithstanding the foregoing (i), (ii), (iii), and (iv) of

this sentence, the Lenders’ Costs incurred prior to and unpaid as of the Petition Date shall be

paid upon entry of this Cash Collateral Order. Payments of Lenders’ Costs may be effectuated

directly by the Pre-Petition Agent. All Lenders’ Costs owed to the Pre-Petition Agent and/or the

Pre-Petition Lenders, regardless of whether or not such Lenders’ Costs are set forth in the

Budget, shall be secured by the Collateral and afforded all priorities and protections under this

Cash Collateral Order.

                           Carve Out/Professional Fees of the Estate


                                               - 27 -
70675998.1
               Case 19-12153-KBO         Doc 42     Filed 10/03/19     Page 28 of 45



         49.    As used in this Cash Collateral Order, the “Carve Out” means the sum of (i) all

fees required to be paid to the Clerk of the Court and to the U.S. Trustee under section 1930(a) of

title 28 of the United States Code plus any applicable interest at the statutory rate (without regard

to the notice set forth in (iii) below); (ii) all reasonable fees and expenses up to $25,000 incurred

by a trustee under Bankruptcy Code section 726(b) (without regard to the notice set forth in

(iii) below); (iii) to the extent (x) provided for in the Budget, (y) in the Professional Fee Reserve,

and (z) allowed at any time, whether by interim order, procedural order, or otherwise, but subject

to final allowance by the Bankruptcy Court, all accrued and unpaid fees and expenses (the

“Allowed Professional Fees”) incurred by persons or firms retained by the Debtors pursuant to

Bankruptcy Code section 327, 328, or 363 (the “Debtor Professionals”), and any appointed

committee pursuant to Bankruptcy Code section 328 or 1103 (the “Committee Professionals”

and, together with the Debtor Professionals, the “Professional Persons”) at any time before

delivery by the Pre-Petition Agent of a Carve Out Trigger Notice (as defined below); and

(iv) Allowed Professional Fees of Professional Persons in an aggregate amount, after application

of all retainers, not to exceed $50,000.00 incurred on or after the first business day following

delivery by the Pre-Petition Agent of the Carve Out Trigger Notice, to the extent allowed at any

time, whether by interim order, procedural order, or otherwise (the amount set forth in this clause

(iv) being the “Post-Carve Out Trigger Notice Cap”). For purposes of the foregoing, “Carve

Out Trigger Notice” shall mean, a written notice stating that the Post-Carve Out Trigger Notice

Cap has been invoked, delivered by hard copy, facsimile, or email (or other electronic means) by

the Pre-Petition Agent to the Debtors, their lead bankruptcy counsel, the U.S. Trustee, and

counsel to any appointed committee, which notice may be delivered following the occurrence

and continued existence of an Event of Default under the terms of this Cash Collateral Order.

         50.    The amounts in the Budget for the fees and expenses of the Professional Persons


                                                - 28 -
70675998.1
               Case 19-12153-KBO        Doc 42     Filed 10/03/19   Page 29 of 45



for periods prior to the delivery by the Pre-Petition Agent of a Carve Out Trigger Notice in

accordance with the terms of this Cash Collateral Order shall be deposited weekly into a

segregated account of the Debtors with the Pre-Petition Agent and held for the sole purpose of

funding Allowed Professional Fees of Professional Persons benefitting from the Carve Out and

incurred prior to such delivery of a Carve Out Trigger Notice (the “Professional Fee Reserve”),

with such funds in the Professional Fee Reserve being subject to the respective interests of the

Pre-Petition Agent and the Pre-Petition Lenders. Allowed Professional Fees of Professional

Persons benefitting from the Professional Fee Reserve shall be paid only from the Professional

Fee Reserve. Any unused amounts in the Professional Fee Reserve shall be transferred to the

Pre-Petition Agent unless the Pre-Petition Lenders shall have been indefeasibly paid in full. Any

amounts payable by the Debtors to the Professional Persons on account of fees or expenses

incurred prior to the delivery of a Carve Out Trigger Notice shall only be paid upon allowance or

authorization by the Court from funds on deposit in the Professional Fee Reserve.

         51.    Nothing in this Cash Collateral Order or otherwise shall be construed to obligate

the Pre-Petition Secured Parties in any way, to pay compensation to, or to reimburse expenses of,

any Professional Person, or to guarantee that the Debtors have sufficient funds to pay such

compensation or reimbursement, and any such obligation to make payments to any Professional

Person shall be an obligation of the Debtors’ estates.

         52.    Any payment or reimbursement made prior to or after the delivery of a Carve Out

Trigger Notice in respect of any Allowed Professional Fees incurred prior to the delivery of a

Carve Out Trigger Notice shall not reduce the Post-Carve Out Trigger Notice Cap. Any payment

or reimbursement made on or after the delivery of a Carve Out Trigger Notice in respect of any

Allowed Professional Fees incurred following the delivery of the Carve Out Trigger Notice shall

permanently reduce the Carve Out Trigger Notice Cap on a dollar-for-dollar basis.


                                               - 29 -
70675998.1
               Case 19-12153-KBO       Doc 42     Filed 10/03/19     Page 30 of 45



         53.    Other than the Carve Out, neither the Pre-Petition Agent nor the Pre-Petition

Lenders consent to any carve out from the Collateral or the Adequate Protection Collateral for

the payment of any fees or expenses of the Professional Persons. The amounts payable on

account of Professional Fees are subject to final approval and allowance by the Bankruptcy

Court, and to the extent the amounts funded in the Professional Fee Reserve exceed the amount

so allowed, any excess shall be paid to the Pre-Petition Agent unless the Pre-Petition Lenders

shall have been indefeasibly paid in full. The Pre-Petition Agent expressly retains the right to

object to any fees or expenses of any Professional Persons as to reasonableness or on any other

grounds.

         54.    Until such time as the Pre-Petition Claim and Adequate Protection Claim shall

have been indefeasibly paid and satisfied in full in accordance with the Pre-Petition Claim

Documents and this Cash Collateral Order, any remaining unapplied retainer funds, if any, at the

conclusion of a Professional Person’s engagement shall be immediately returned to the Pre-

Petition Agent as Cash Collateral.

         55.    Notwithstanding the foregoing, in no event shall Cash Collateral, the Carve Out,

the Professional Fee Reserve, or any other funds made available by the Pre-Petition Secured

Parties to or for the benefit of the Debtors be used for the payment or reimbursement of any fees,

expenses, costs or disbursements of any Professional Person or other persons incurred with the

purpose of: (a) objecting to or contesting in any manner, or in raising any defenses to, the

validity, extent, perfection, priority, or enforceability of the Pre-Petition Claim, the Adequate

Protection Claim, the Pre-Petition Claim Documents, this Cash Collateral Order, or any liens or

security interest granted thereby or with respect thereto, or any other rights or interests of the

Pre-Petition Secured Parties under any Pre-Petition Claim Document, (b) investigating, asserting,

prosecuting or the joinder in any claims or causes of action against the Pre-Petition Secured


                                              - 30 -
70675998.1
               Case 19-12153-KBO          Doc 42     Filed 10/03/19     Page 31 of 45



Parties, or any of their officers, directors, employees, affiliates, agents, attorneys, or equity

holders (whether arising under state law, the Bankruptcy Code or any other federal or foreign

law); (c) preventing, enjoining, hindering or otherwise delaying the Pre-Petition Secured Parties’

enforcement of the Pre-Petition Claim Documents or this Cash Collateral Order or any

realization upon any Collateral (unless such enforcement or realization is in direct violation of an

explicit provision in this Cash Collateral Order); (d) incurring indebtedness except as permitted

by this Cash Collateral Order; (e) modifying the Pre-Petition Secured Parties’ rights under this

Cash Collateral Order without the Pre-Petition Secured Parties’ consent; (f) asserting or

declaring any liens or security interests granted under any of the Pre-Petition Claim Documents

or this Cash Collateral Order to have a priority other than the priority set forth herein or therein;

(g) asserting, prosecuting or the joinder in, any action or other proceeding seeking to grant a lien

or security interest senior to, or on parity with, the liens and security interests of the Pre-Petition

Secured Parties in the Cash Collateral or any portion thereof without the Pre-Petition Secured

Parties’ written consent; (h) asserting or declaring any of the Pre-Petition Claim Documents or

this Cash Collateral Order to be invalid, not binding or unenforceable in any respect; or (i) using

Cash Collateral or selling any Collateral except as specifically permitted in this Cash Collateral

Order. Notwithstanding the foregoing, Cash Collateral advances deposited into the Professional

Fee Reserve for any Committee Professionals may be used to pay the fees earned and expenses

incurred of counsel to any appointed creditors’ committee in an amount not to exceed $25,000 to

review the Pre-Petition Claim, the Pre-Petition Claim Documents, and any lien or security

interest granted thereby, and to investigate any challenges to one or more of the Debtors’

stipulations or the releases set forth herein.

         56.    Nothing in this Cash Collateral Order or otherwise shall be construed to guarantee

that the Debtors have sufficient funds to pay any wind-down expenses incurred in connection


                                                 - 31 -
70675998.1
               Case 19-12153-KBO        Doc 42     Filed 10/03/19    Page 32 of 45



with the Chapter 11 Cases or any subsequent cases under any chapter of the Bankruptcy Code,

and any such obligation to pay such expenses shall be an obligation of the Debtors’ estates.

                                          No Surcharge

         57.    Subject to the entry of a final order, no costs or expenses of administration which

have or may at any time be incurred in these Chapter 11 Cases (or in any subsequent chapter 7

cases) shall be charged against the Pre-Petition Secured Parties, the Pre-Petition Claim, the

Adequate Protection Claim, or the Collateral pursuant to Bankruptcy Code section 506(c)

without the prior written consent of the Pre-Petition Secured Parties, and no such consent shall

be implied from any other action, inaction, or acquiescence by the Pre-Petition Secured Parties.

Subject to entry of a final order, the Pre-Petition Secured Parties shall not be subject in any way

whatsoever to the equitable doctrine of “marshaling” or any similar doctrine with respect to the

Collateral.

                     Section 552(b) – No “Equities of the Case” Exception

         58.    Subject to the entry of a Final Order, the Pre-Petition Agent and Pre-Petition

Lenders shall each be entitled to all of the rights and benefits of Bankruptcy Code section 552(b),

and the “equities of the case” exception under Bankruptcy Code section 552(b) shall not apply to

the Pre-Petition Agent or the Pre-Petition Lenders with respect to proceeds, product, offspring, or

profits of any of the Collateral.

                              EVENTS OF DEFAULT/REMEDIES

                                        Events of Default

         59.    The Debtors agree that the occurrence of any of the following shall constitute an

Event of Default under this Cash Collateral Order:

         (a)    any default, event of default, violation, or breach by any of the Debtors of any of
                the terms of this Cash Collateral Order;



                                               - 32 -
70675998.1
               Case 19-12153-KBO         Doc 42     Filed 10/03/19      Page 33 of 45



         (b)    the occurrence of the Expiration Date (defined below) or Termination Date
                (defined below), maturity, termination, expiration, or non-renewal of this Cash
                Collateral Order as provided for herein;

         (c)    the Debtors shall fail to obtain, on or before thirty-five (35) days after the Petition
                Date, an order by the Court approving the Motion on a final basis in form and
                substance acceptable to the Pre-Petition Agent;

         (d)    the dismissal or conversion to chapter 7 of the Bankruptcy Code of any of the
                Debtors’ Chapter 11 Cases;

         (e)    the appointment of a trustee or examiner with expanded powers (beyond those set
                forth in Bankruptcy Code sections 1106(a)(3) and (4)) under Bankruptcy Code
                section 1106(b) in the Chapter 11 Cases;

         (f)    the grant of any security interest, lien, or encumbrance (excluding any Prior
                Liens) in any of the Collateral which is pari passu with or senior to the liens,
                security interests, or claims of the Pre-Petition Secured Parties (including, without
                limitation, the Adequate Protection Liens), including, without limitation, any
                surcharge of the Collateral pursuant to Bankruptcy Code section 506(c), unless
                the Pre-Petition Agent, on behalf of itself and the Pre-Petition Lenders, agrees in
                writing that such security interest, lien, or encumbrance does not constitute an
                Event of Default;

         (g)    without the consent of the Pre-Petition Agent, the entry of an order granting relief
                from the Automatic Stay to the holder or holders of any other security interest or
                lien (other than the Pre-Petition Secured Parties) in any Collateral to permit the
                pursuit of any judicial or non-judicial transfer or other remedy against any of the
                Pre-Petition Collateral or the Cash Collateral, in each case involving assets with a
                value in excess of $50,000;

         (h)    any attempt by any Debtor to vacate or modify this Cash Collateral Order over the
                objection of the Pre-Petition Agent;

         (i)    the entry of an order pursuant to Bankruptcy Code section 363 approving the sale
                of any Collateral without the consent of the Pre-Petition Agent;

         (j)    the failure of the Debtors to make timely any and all Adequate Protection
                Payments or other Adequate Protection transfers authorized or required in the
                Cash Collateral Order;

         (k)    the entry of any order modifying, reversing, revoking, staying, rescinding,
                vacating, or amending this Cash Collateral Order without the consent of the Pre-
                Petition Agent;




                                                - 33 -
70675998.1
               Case 19-12153-KBO        Doc 42     Filed 10/03/19     Page 34 of 45



         (l)    the Debtors commence any challenge to the extent, validity, priority, amount, or
                unavoidability of the Pre-Petition Secured Parties’ liens securing the Pre-Petition
                Claim or the Adequate Protection Claim, or the entry of an order sustaining any
                such challenge commenced by any party other than the Debtors;

         (m)    the Debtors fail to timely pay any amount required to be paid to the Pre-Petition
                Agent by this Cash Collateral Order, the Budget, or otherwise;

         (n)    the allowance of any priority claims (other than any Prior Liens and the Carve
                Out) in the Chapter 11 Cases that are senior to or on parity with the Adequate
                Protection Superpriority Claims or secured claims of the Pre-Petition Secured
                Parties against the Debtors and their estates arising from the Pre-Petition Claim
                Documents and this Cash Collateral Order; and

         (o)    except for the reasonable and necessary sale of inventory and supplies and the
                collection of accounts receivable in the ordinary course of the Debtors’ businesses
                and as may be provided for in the Budget and consistent with the terms hereof, the
                sale, transfer, lease, or disposition of, or the imposition of any encumbrance on,
                any of the Pre-Petition Collateral or the Cash Collateral, without the prior written
                consent of the Pre-Petition Agent.

Each of the foregoing events of default are referred to in this Cash Collateral, individually, as an

“Event of Default”, and jointly, as “Events of Default”). Any such Event of Default may be

waived in writing as determined by the Pre-Petition Agent.

                          Remedies of the Prepetition Secured Parties

         60.    Upon the occurrence of any Event of Default, and its continued existence

following the giving of five (5) business days’ (the “Default Notice Period”) written notice to

the Debtor, any committee appointed in these Chapter 11 Cases, and the U.S. Trustee (provided

that no such time period, notice or any notice of any kind is required if the Expiration Date or

Termination Date occurs) and at all times thereafter, and without further act or action by the Pre-

Petition Agent, or any further notice, hearing, or order of this Court: (a) any and all obligations

of the Pre-Petition Secured Parties under this Cash Collateral Order shall immediately terminate,

and (b) the Debtors’ authority to use Cash Collateral shall immediately terminate; provided,

however, that during such Default Notice Period, the Debtors may seek an emergency hearing




                                               - 34 -
70675998.1
               Case 19-12153-KBO         Doc 42     Filed 10/03/19     Page 35 of 45



before this Court, and must provide prompt notice of such hearing to the Pre-Petition Secured

Parties and their counsel, to contest whether an Event of Default has occurred. As used herein,

“Termination Event” shall mean the occurrence of an Event of Default and the passage of the

Default Notice Period.

         61.    Furthermore, upon the occurrence of any Termination Event or the Expiration

Date, then without further act or action by the Pre-Petition Agent, or any further notice, hearing,

or order of this Court, the Automatic Stay shall be immediately modified and the Pre-Petition

Agent shall be and is hereby authorized to take any and all actions and remedies that the Pre-

Petition Agent may deem appropriate to proceed against, take possession of, protect, and realize

upon the Collateral and any other property of any of the Debtors’ estates, including, without

limitation, (a) any right or remedy set forth in the Pre-Petition Claim Documents, (b) any right or

remedy that the Pre-Petition Agent may deem appropriate to proceed against, take possession of,

foreclose upon, sell (in whole or in part), protect, and realize upon the Collateral and any other

property of any of the Debtors’ estates upon which the Pre-Petition Secured Parties have been or

may hereafter be granted liens and security interests, (c) the commencement of actions for

specific performance and for the foreclosure upon any the Cash Collateral, (d) the sale of the

Collateral, or any portion thereof, either as a whole or in part, at private or public auction, and

the Pre-Petition Agent shall have the right to purchase the Collateral at same by credit bidding all

or a part of their debt or otherwise, (e) taking possession of the Collateral, and the exercise,

without interference, and, if necessary, as the attorney-in-fact for the Debtors, of any rights of the

Debtors in the management, possession, operation, protection or preservation of the Collateral,

(f) the receipt of proceeds from the sale of any of the Collateral, (g) the direction of the payment

for any purchase of the Collateral directly to the Pre-Petition Agent as applicable, and (h) the

right of setoff and recoupment as to any funds of the Debtors’ estates held by the Pre-Petition


                                                - 35 -
70675998.1
               Case 19-12153-KBO         Doc 42     Filed 10/03/19      Page 36 of 45



Agent; provided, however, that the Pre-Petition Secured Parties shall not be obligated to take title

to any of the Collateral in the pursuit of any of the Pre-Petition Secured Parties’ rights and

remedies and the Debtors shall cooperate with the Pre-Petition Agent and the Pre-Petition

Lenders in conjunction with the exercise of any right and the pursuit of any remedy by the Pre-

Petition Secured Parties without limitation.

         62.    The Debtors covenant and agree that they will use their best efforts to (a) timely

make all Adequate Protection Payments and other Adequate Protection transfers authorized or

required in the Cash Collateral Order; and (b) otherwise comply in all respects with the terms of

this Cash Collateral Order.

         63.    Subject to entry of a Final Order, the Pre-Petition Agent (with the consent of the

Pre-Petition Lenders) may exercise any credit bid rights it has under Bankruptcy Code

section 363(k) as it determines, any portion and up to the entire amount of the Pre-Petition

Secured Parties’ claims, including, without limitation, the Pre-Petition Claim and the Adequate

Protection Claim, in a sale subject to Bankruptcy Code section 363(b) on any individual asset,

portion of the assets, or all assets constituting the Pre-Petition Collateral or the Cash Collateral in

conjunction with any sale of the Debtors’ assets.

                                         OTHER TERMS

         64.    Reserved.

         65.    Reserved.

         66.    Reserved.

         67.    The terms and provisions of this Cash Collateral Order and any actions taken

pursuant hereto shall survive entry of any order that may be entered converting these Chapter 11

Cases to cases under chapter 7 of the Bankruptcy Code or dismissing these Chapter 11 Cases,

except for the Debtors’ authority to use Cash Collateral. The terms and provisions of this Cash


                                                - 36 -
70675998.1
               Case 19-12153-KBO          Doc 42     Filed 10/03/19    Page 37 of 45



Collateral Order, as well as the priorities in payment, liens, and security interests granted

pursuant to this Cash Collateral Order, shall continue in this or any subsequent case under the

Bankruptcy Code of the Debtors, and such priorities in payment, liens, and security interests

shall maintain their priority as provided by this Cash Collateral Order until such time as the Pre-

Petition Claim and the Adequate Protection Claim shall have been indefeasibly paid and satisfied

in full in accordance with the terms of the Pre-Petition Claim Documents and this Cash

Collateral Order, and the Pre-Petition Secured Parties shall have no further obligation or

financial accommodation to the Debtors.

         68.    Subject to paragraph 75 below, all payments or other transfers made by or on

behalf of the Debtors to the Pre-Petition Secured Parties after the Petition Date pursuant to this

Cash Collateral Order, including but not limited to any Adequate Protection Payments, are

indefeasible and shall not be avoidable or recoverable from any of the Pre-Petition Secured

Parties under any section of the Bankruptcy Code, any other federal, state, or other applicable

law, or otherwise.

         69.    Subject to the Challenge Deadline, to the extent applicable, the provisions of this

Cash Collateral Order shall inure to the benefit of the Debtors and the Pre-Petition Secured

Parties, and they shall be binding upon (a) the Debtors and their successors and assigns,

including, without limitation, any trustee or other fiduciary hereafter appointed as legal

representative of the Debtors or with respect to property of the Debtors’ estates, whether under

chapter 11 of the Bankruptcy Code, any confirmed plan, or any subsequent chapter 7 case, and

(b) all creditors of the Debtors and other parties in interest .

         70.    If any or all of the provisions of this Cash Collateral Order are hereafter purported

to be, or are, modified, vacated, or stayed without the prior written consent of the Pre-Petition

Agent, such modification, vacation, or stay shall not affect (a) the validity of any obligation,


                                                 - 37 -
70675998.1
               Case 19-12153-KBO             Doc 42   Filed 10/03/19   Page 38 of 45



indebtedness, or liability incurred by the Debtors to the Pre-Petition Secured Parties before the

effective date of such modification, vacation, or stay, or (b) the validity or enforceability of any

security interest, lien, priority or other protection authorized, granted, or created hereby.

Notwithstanding any such modification, vacation, or stay, any indebtedness, obligations, or

liabilities incurred by the Debtors to the Pre-Petition Secured Parties, before the effective date of

such modification, vacation, or stay shall be governed in all respects by the original provisions of

this Cash Collateral Order, and the Pre-Petition Secured Parties shall be entitled to all of the

liens, rights, remedies, privileges, and benefits granted herein with respect to all such

indebtedness, obligations, or liabilities.

         71.    No approval, agreement, or consent requested of the Pre-Petition Agent by the

Debtors pursuant to the terms of this Cash Collateral Order or otherwise shall be inferred from

any action, inaction, or acquiescence of the Pre-Petition Agent other than a writing acceptable to

the Pre-Petition Agent that is signed by the Pre-Petition Agent and expressly shows such

approval, agreement, or consent, without limitation. Nothing herein shall in any way affect the

rights of the Pre-Petition Secured Parties as to any non-Debtor entity, without limitation. Unless

expressly required otherwise hereunder, any determination, agreement, decision, consent,

election, approval, acceptance, waiver, designation, authorization, or other similar circumstance

or matter of the Pre-Petition Agent or the Pre-Petition Lenders hereunder or related hereto, shall

be as determined by the Pre-Petition Agent after consultation with the Pre-Petition Lenders, to

the extent practicable, and subject to all applicable voting requirements in the Pre-Petition Claim

Documents (and solely for such purpose as applicable this Cash Collateral Order will be treated

as a Pre-Petition Claim Document).

         72.    Nothing herein shall be deemed or construed to waive, limit, or modify the rights

of the Pre-Petition Agent to obtain further adequate protection and other statutory protections for


                                                  - 38 -
70675998.1
               Case 19-12153-KBO        Doc 42    Filed 10/03/19     Page 39 of 45



the Debtors’ use of Cash Collateral, or to seek other relief in these Chapter 11 Cases in

accordance with any provision of the Bankruptcy Code or applicable law. Unless expressly and

specifically provided otherwise herein, nothing herein shall be deemed or construed to waive,

limit, modify or prejudice the claims, rights, protections, privileges and defenses of the Pre-

Petition Secured Parties afforded pursuant to the Bankruptcy Code.

         73.    This Cash Collateral Order, and the findings of fact and conclusions of law

contained herein, shall be effective upon signature by the Court, and may be relied upon by the

Pre-Petition Secured Parties and the Debtors without the necessity of entry into the docket of

these Chapter 11 Cases. To the extent any findings may constitute conclusions of law, and vice

versa, they are hereby deemed as such. This Court hereby expressly retains jurisdiction over all

persons and entities, co-extensive with the powers granted to the United States Bankruptcy Court

under the Bankruptcy Code, to enforce the terms of this Cash Collateral Order and to adjudicate

any and all disputes in connection therewith by motion and without necessity of an adversary

proceeding.

         74.    All headings in this Cash Collateral Order are descriptive and for reference only,

and do not have separate meaning or change any terms therein.

     RESERVATION OF RIGHTS OF PARTIES IN INTEREST/DEADLINE TO ACT

         75.    The stipulations, admissions, releases, and waivers in this Cash Collateral Order

shall be binding on the Debtors and their successors. All parties-in-interest (other than the

Debtors) that have or have been granted standing shall have sixty (60) days from the date of

entry of this Cash Collateral Order (or, subject to entry of the Final Order, in the case of any

official committee or trustee appointed in the Chapter 11 Cases, if appointed within thirty (30)

days of the Petition Date, the later of sixty (60) days from the date of entry of this Cash

Collateral Order and sixty (60) days from the date of such appointment, and in any event not


                                              - 39 -
70675998.1
             Case 19-12153-KBO         Doc 42     Filed 10/03/19     Page 40 of 45



more than ninety (90) days from the Petition Date) (such date, the “Challenge Deadline”) (or, in

the case of a chapter 7 trustee appointed in any subsequent cases of the Debtors under chapter 7

of the Bankruptcy Code, the later of (a) the Challenge Deadline, and (b) if appointed prior to the

expiration of the Challenge Deadline, ten (10) days after such appointment), to file a complaint

pursuant to Bankruptcy Rule 7001 challenging the stipulations, admissions, releases, and waivers

contained in this Cash Collateral Order, asserting a claim or cause of action arising out of the

Pre-Petition Claim Documents, or otherwise challenging the extent, priority, validity, perfection,

amount, or allowability of the Pre-Petition Secured Parties’ claims or security interests, arising

out of or related to the Pre-Petition Claim Documents or the transactions related thereto. If no

action is commenced or pursued in accordance with the deadlines in this paragraph or such

deadlines are not extended in writing as determined by the Pre-Petition Agent, all of the Debtors’

stipulations, admissions, releases, waivers, and affirmations of the allowance, priority, extent,

amount, and validity of the Pre-Petition Agent’s and the Pre-Petition Lender’s claims, liens, and

interests, of any nature set forth in this Cash Collateral Order and the Debtors’ waivers and

releases as contained in the Pre-Petition Claim Documents or otherwise incorporated or set forth

in this Cash Collateral Order shall be of full force and effect and forever binding upon the

Debtors, their estates, and all creditors and parties-in-interest of these Chapter 11 Cases,

including, without limitation, upon any creditors or parties-in-interest that did not have or were

not granted standing prior to such deadlines. Notwithstanding the foregoing and regardless of

the timely commencement of an action as contemplated in this paragraph, the Debtors’

stipulations and affirmations of the allowance, priority, extent, and validity of the Pre-Petition

Agent’s and the Pre-Petition Lender’s claims, liens, and interests, of any nature set forth in this

Cash Collateral Order and the Debtors’ waivers and releases as contained in the Pre-Petition

Claim Documents or otherwise incorporated or set forth in this Cash Collateral Order shall be in


                                              - 40 -
70675998.1
               Case 19-12153-KBO         Doc 42   Filed 10/03/19    Page 41 of 45



full force and effect with respect to any claims or causes of action not timely raised within the

deadlines set forth in this paragraph.

                                     WAIVER OF CLAIMS

         76.    IN CONSIDERATION OF THE USE OF CASH COLLATERAL FOR THE

BENEFIT OF THE DEBTORS AND THEIR ESTATES, THE DEBTORS (IN THEIR OWN

RIGHT AND, SUBJECT TO THE RESERVATION OF RIGHTS OF PARTIES IN

INTEREST/DEADLINE TO ACT IN THE PRECEDING PARAGRAPH, ON BEHALF OF

THEIR        ESTATES,    REPRESENTATIVES,         DIRECTORS,       OFFICERS,     EMPLOYEES,

INDEPENDENT          CONTRACTORS,          ATTORNEYS       AND      AGENTS,      AND     THEIR

SUCCESSORS AND ASSIGNS, IN EACH CASE TO THE EXTENT PERMITTED BY

APPLICABLE LAW) (COLLECTIVELY, THE “RELEASING PARTIES”) HEREBY

RELEASE, ACQUIT, FOREVER DISCHARGE AND COVENANT NOT TO SUE THE PRE-

PETITION AGENT, THE PRE-PETITION LENDERS, AND THE PRE-PETITION AGENT’S

AND THE PRE-PETITION LENDERS’ RESPECTIVE REPRESENTATIVES, DIRECTORS,

OFFICERS,       EMPLOYEES,        INDEPENDENT          CONTRACTORS,       ATTORNEYS        AND

AGENTS, AND THEIR SUCCESSORS AND ASSIGNS (THE “RELEASED PARTIES”)

FROM ANY AND ALL ACTS AND OMISSIONS OF THE RELEASED PARTIES, AND

FROM ANY AND ALL CLAIMS, CAUSES OF ACTION, AVOIDANCE ACTIONS,

COUNTERCLAIMS, DEMANDS, CONTROVERSIES, COSTS, DEBTS, SUMS OF MONEY,

ACCOUNTS, RECKONINGS, BONDS, BILLS, DAMAGES, OBLIGATIONS, LIABILITIES,

OBJECTIONS,         LEGAL       PROCEEDINGS,           EQUITABLE      PROCEEDINGS,         AND

EXECUTIONS OF ANY NATURE, TYPE, OR DESCRIPTION WHICH THE RELEASING

PARTIES HAVE OR MAY COME TO HAVE AGAINST THE RELEASED PARTIES

THROUGH THE DATE OF THIS CASH COLLATERAL ORDER, AT LAW OR IN EQUITY,


                                              - 41 -
70675998.1
               Case 19-12153-KBO        Doc 42     Filed 10/03/19    Page 42 of 45



BY STATUTE OR COMMON LAW, IN CONTRACT, IN TORT, INCLUDING, WITHOUT

LIMITATION, BANKRUPTCY CODE CHAPTER 5 CAUSES OF ACTION, WHETHER

UNDER THE LAW OF THE UNITED STATES OR ANY OTHER COUNTRY, UNION,

ORGANIZATION OF FOREIGN COUNTRIES OR OTHERWISE, KNOWN OR UNKNOWN,

SUSPECTED OR UNSUSPECTED (COLLECTIVELY, THE “RELEASED CLAIMS”).

NOTWITHSTANDING THE RELEASES AND COVENANTS IN FAVOR OF THE

RELEASED PARTIES CONTAINED ABOVE IN THIS PARAGRAPH, SUCH RELEASES

AND COVENANTS IN FAVOR OF THE RELEASED PARTIES SHALL BE DEEMED

ACKNOWLEDGED AND REAFFIRMED BY THE DEBTORS EACH TIME THE DEBTORS

USE CASH COLLATERAL UNDER THIS ORDER AND THE PRE-PETITION CLAIM

DOCUMENTS. THE DEBTORS, ON BEHALF OF THE RELEASING PARTIES, FURTHER

COVENANTS NOT TO SUE THE RELEASED PARTIES ON ACCOUNT OF ANY

RELEASED CLAIM. THIS PARAGRAPH IS IN ADDITION TO AND SHALL NOT IN ANY

WAY LIMIT ANY OTHER RELEASE, COVENANT NOT TO SUE, OR WAIVER BY THE

RELEASING PARTIES IN FAVOR OF THE RELEASED PARTIES.

         77.    Notwithstanding any due diligence period granted to other parties in interest

herein, as a result of the Debtors’ review of the Pre-Petition Claim Documents and the facts

related thereto, the Debtors shall have no right to file a complaint pursuant to Bankruptcy

Rule 7001 or otherwise, or any other pleading asserting a claim or cause of action arising out of

or related to the Pre-Petition Claim Documents or any transactions or dealings related to same.

                                            NOTICE

         78.    The Debtors shall serve this Cash Collateral Order on all of the following parties:

(a) the U.S. Trustee; (b) the Office of the United States Attorney for the District of Delaware;

(c) the Internal Revenue Services; (d) Vinson & Elkins LLP as counsel to the Pre-Petition Agent;


                                               - 42 -
70675998.1
               Case 19-12153-KBO       Doc 42     Filed 10/03/19     Page 43 of 45



(e) all relevant state and local taxing authorities, (f) the United States Environmental Protection

Agency, (g) all relevant state environmental agencies, (h) the parties identified on the Debtors’

list of thirty largest unsecured creditors; (i) the Banks; (j) Black Diamond Commercial Finance,

LLC, and (k) all parties in interest who have filed a notice of appearance or upon whom service

must be effected under the Federal Rules of Bankruptcy Procedure or the Local Rules. Any

notice required hereunder to the Debtors or any official committee appointed in these Chapter 11

Cases shall be deemed provided when delivered by email, other electronic delivery, fax, or hard

copy, to their respective counsel of record in these Chapter 11 Cases.

                                     PROOFS OF CLAIM

         79.    Neither the Pre-Petition Agent nor the Pre-Petition Lenders shall be required to

file proofs of claim in these Chapter 11 Cases or any subsequent cases of the Debtors, and the

Debtors’ stipulations and admissions in this Cash Collateral Order shall be deemed to constitute

a timely filed proof of claim against each of the Debtors and their estates. Any order entered by

the Court in relation to the establishment of a bar date for any claim (including without

limitation, administrative-expense and priority claims) in these Chapter 11 Cases or any

subsequent cases of the Debtors shall not apply to the Pre-Petition Agent or the Pre-Petition

Lenders with respect to the Pre-Petition Claim and the Adequate Protection Claim.

Notwithstanding the foregoing, the Pre-Petition Agent, on behalf of itself and the Pre-Petition

Lenders, is hereby authorized and entitled (but not required), in its sole discretion, to file (and

amend and/or supplement, as it may determine) a single, master proof of claim (a “Master Proof

of Claim”) for any claims of the Pre-Petition Agent or the Pre-Petition Lenders arising from the

Pre-Petition Claim Documents, hereunder, or otherwise. Upon the filing of a Master Proof of

Claim by the Pre-Petition Agent, the Pre-Petition Agent and the Pre-Petition Lenders, as

applicable, and each of their respective successors and assigns, shall be deemed to have filed a


                                              - 43 -
70675998.1
               Case 19-12153-KBO       Doc 42        Filed 10/03/19   Page 44 of 45



proof of claim in the amount set forth opposite its name therein in respect of its claims against

each of the Debtors of any type or nature whatsoever, and the claim of each Pre-Petition Secured

Party (and each of its respective successors and assigns), named in a Master Proof of Claim shall

be treated as if such entity had filed a separate proof of claim in each of the Chapter 11 Cases;

provided, however, that nothing herein shall waive the right of any Pre-Petition Lender to file its

own proof(s) of claim against the Debtors.

                    EXPIRATION DATE/MATURITY/TERMINATION

         80.    The Debtors’ authority to use Cash Collateral, and subject to the Pre-Petition

Agent’s consent and Budget limitations above and other provisions of the Cash Collateral Order,

this Cash Collateral Order, shall be effective upon entry of this Cash Collateral Order to and

including, without limitation, the earlier of (a) thirty-five (35) days after the Petition Date,

November 4, 2019 at 5:00 p.m. Eastern Time, if the Court has not entered an order approving the

Motion on a final basis in form and substance acceptable to the Pre-Petition Agent, for itself and

for and on behalf of the Pre-Petition Lenders (the “Expiration Date”) or (b) the occurrence of a

Termination Event (the “Termination Date”), at which time all of the Debtors’ authority to use

Cash Collateral and this Cash Collateral Order shall automatically terminate, as shall the Pre-

Petition Secured Parties’ consent to the Debtors’ use of Cash Collateral, unless extended by

written agreement of the parties hereto, a copy of which with an updated Budget shall be

promptly filed with this Court by the Debtors.




                                                 - 44 -
70675998.1
               Case 19-12153-KBO       Doc 42     Filed 10/03/19    Page 45 of 45



                                RETENTION OF JURISDICTION

         81.    The Court shall retain exclusive jurisdiction with respect to all matters arising

from or related to the implementation, interpretation, and enforcement of this Cash Collateral

Order.




     Dated: October 3rd, 2019                          KAREN B. OWENS
     Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE



                                              - 45 -
70675998.1
